Citation Nr: 1204673	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, with service in the Republic of Vietnam.  The Veteran died in September 2006.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2009, the appellant was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2002). 

In October 2009, the Board denied the appellant's claim.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  ).  In a Memorandum Decision dated in March 2011, remanded the case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The appellant seeks service connection for the cause of the Veteran's death to include due to exposure to Agent Orange.  The Veteran died in September 2006. The death certificate lists the cause of death as glioblastoma multiforme.  Other significant conditions contributing to his death were stroke and a pulmonary condition.  The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 , will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003) (emphasis added). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The appellant has argued that VA should consider whether the Veteran's brain cancer as well as the finding of stroke and a pulmonary disorder in determining whether his exposure to Agent Orange caused or hastened his death.  In support of her claim, the appellant as provided several articles, letters and studies in which it is reported that there is a relationship between exposure to herbicides and brain cancer.  

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  

Here, consistent with the statute and case law, the Board finds that obtaining a VA opinion would help substantiate the claim.  There is medical evidence in the claims file that suggests that exposure to Agent Orange can cause brain cancer.  In Wood, the Federal Circuit found the Board's misapplication of § 5103A to be harmful error in part because there was a disagreement about the facts of the case and those involving the Veteran's death.  520 F.3d at 1351-52. The Federal Circuit acknowledged in Wood, however, that the error in DeLaRosa was harmless because of the "indisputable lack of competent evidence" supporting the appellant's claim. Id. at 1349 (citing DeLaRosa, 515 F.3d at 1322). 

Again, the Board has found that the various medical articles submitted by the appellant is competent evidence supporting the appellant's contentions that the Veteran's causes of death had their onset or are otherwise causally related to his active service due to exposure to Agent Orange.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228   (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the appellant were not accompanied by the opinion of any medical expert linking the Veteran's glioblastoma to his in-service exposure to herbicides.  Thus, the medical articles submitted are insufficient to establish the required medical nexus; however, the Board finds that remanding the claim to obtain a VA medical opinion regarding the Veteran's death has a reasonable possibility of aiding in substantiating the claim based on actual direct causation.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file and a complete copy of this remand to a VA oncologist for a complete review.  The examiner should answer the following questions:

1.  Is glioblastoma multiforme the appropriate diagnosis of the brain tumor that is listed on the death certificate as the primary cause of the Veteran's death? Please answer yes or no and explain your answer referring to all supporting evidence.  

2.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the primary cause of the Veteran's death glioblastoma multiforme, or stroke or a pulmonary disorder is proximately due to or the result of his service to include exposure to herbicides (e.g., Agent Orange) in the Republic of Vietnam or in any way related to his service.  

3.  Is it at least as likely as not that the Veteran's stroke or pulmonary disorder contributed materially and significantly to his death, that either it combined to cause death; or aided or lent assistance to the production of death? 

Complete rationale must be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


